                                          Case 2:20-cv-00874-RFB-BNW Document 77
                                                                              75 Filed 06/14/21
                                                                                       06/07/21 Page 1 of 3




                                      1    Joel E. Tasca
                                           Nevada Bar No. 14124
                                      2    Ballard Spahr llp
                                           1980 Festival Plaza Drive, Suite 900
                                      3    Las Vegas, Nevada 89135
                                           Telephone: 702.471.7000
                                      4    Facsimile: 702.471.7070
                                           tasca@ballardspahr.com
                                      5
                                           Attorneys for Defendant
                                      6    JPMorgan Chase Bank, N.A.

                                      7

                                      8                             UNITED STATES DISTRICT COURT

                                      9                                    DISTRICT OF NEVADA

                                     10

                                     11   CHRISTOPHER PETRAS,                                 CASE NO.        2:20-cv-00874-RFB-BNW
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12   Plaintiff,                                            STIPULATION AND [PROPOSED]
                                                                                                ORDER REGARDING DEPOSITIONS OF
       Ballard Spahr LLP




                                     13   v.                                                    MARIA PETRAS AND KIMBERLY
                                                                                                WOJCIECHOWSKI
                                     14   NAVY FEDERAL CREDIT UNION;
                                          JPMORGAN CHASE BANK, NATIONAL                         HON. BRENDA WEKSLER
                                     15   ASSOCIATION; EQUIFAX
                                          INFORMATION SERVICES LLC; AND,
                                     16   EXPERIAN INFORMATION SOLUTIONS,
                                          INC.,
                                     17
                                          Defendants.
                                     18
                                     19

                                     20           Defendant JPMorgan Chase Bank N.A. (“Chase”) and Plaintiff Christopher Petras

                                     21   (“Plaintiff”) (collectively, the “Parties”) hereby stipulate as follows:
                                     22
                                                  1.     The Court issued its Scheduling Order on July 8, 2020, and extended those
                                     23
                                          dates on October 14, 2020, December 11, 2020, and April 30, 20201. (ECF Nos. 18, 37,
                                     24
                                          52, 63).
                                     25
                                                  2.     The current discovery deadline is June 7, 2021. (ECF No. 63).
                                     26
                                                  3.     The Parties previously agreed for Plaintiff’s witnesses Maria Petras and
                                     27
                                          Kimberly Wojciechowski to be deposed on June 4, 2021. Experian Information Solutions,
                                     28


                                          DMWEST #41603506 v1
                                          Case 2:20-cv-00874-RFB-BNW Document 77
                                                                              75 Filed 06/14/21
                                                                                       06/07/21 Page 2 of 3




                                      1   Inc. (“Experian”) noticed the depositions of Ms. Petras and Ms. Wojciechowski for June 4,

                                      2   2021.

                                      3           4.     Experian set up the remote deposition proceeding and acquired a remote

                                      4   court reporter and videographer.

                                      5           5.     Experian and Plaintiff settled their dispute on June 3, 2021. (ECF No. 68).

                                      6           6.     The Parties jointly request that this Court permit Defendant Chase to depose

                                      7   Ms. Petras and Ms. Wojciechowski no later than June 15, 2021, after the close of

                                      8   discovery, to allow Chase time to serve new deposition notices and acquire a remote court

                                      9   reporter and videographer.
                                     10           7.     The Parties do not seek to change any other dates in the operative

                                     11   Scheduling Order through this Stipulation, nor is any additional discovery permitted after
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12   the current discovery cut-off, with the exception of the depositions of Ms. Petras and Ms.
       Ballard Spahr LLP




                                     13   Wojciechowski.

                                     14
                                          Dated: June 7, 2021
                                     15
                                           BALLARD SPAHR LLP                             KIND LAW
                                     16

                                     17    By: /s/ Joel E. Tasca                         By: /s/ Michael Kind
                                           Joel E. Tasca                                 Michael Kind
                                     18    Nevada Bar No. 14124                          Nevada Bar No. 13903
                                           1980 Festival Plaza Drive, Suite 900          8860 South Maryland Pkwy, Ste. 106
                                     19    Las Vegas, Nevada 89135                       Las Vegas, Nevada 89123
                                     20    Attorneys for Defendant
                                           JPMorgan Chase, N.A.                          LOKER LAW, APC
                                     21

                                     22                                                  By: /s/ Matthew Loker
                                                                                         Matthew Loker
                                     23                                                  (Pro hac vice)
                                                                                         1303 East Grand Avenue, Suite 101
                                     24                                                  Arroyo Grande, CA 93420
                                     25                                                  Attorneys for Plaintiff
                                     26

                                     27

                                     28


                                          DMWEST #41603506 v1                             2
                                          Case 2:20-cv-00874-RFB-BNW Document 77
                                                                              75 Filed 06/14/21
                                                                                       06/07/21 Page 3 of 3




                                      1                                           ORDER

                                      2          The above-set stipulated agreement to depose Maria Petras and Kimberly

                                      3   Wojciechowski no later than June 15, 2021 is granted.

                                      4

                                      5          IT IS SO ORDERED:

                                      6

                                      7                                              UNITED STATES MAGISTRATE JUDGE
                                      8
                                                                                                  June 11, 2021
                                                                                     DATED:
                                      9
                                     10

                                     11
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12
       Ballard Spahr LLP




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                          DMWEST #41603506 v1                           3
